DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12 January 2021.
Claims 1, 4, 8, 9, 11, 13, 14, 15, 17, 18, 21, 22 have been amended. 
Claims 3, 16, 19, 20 have been canceled.
Claims 1-2, 4-15, 17-18, 21-22 are currently pending and have been examined.
Claims 1-2, 4-15, 17-18, 21-22 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the amended claims recite statutory subject matter.  Examiner respectfully disagrees.
The claims do not recite additional elements that amount to significantly more because the claims just recite receiving information and generating information with that received information without specifying how it is done.  The claims disclose gathering insurance information and compliance rules, analyzing the compliance rules to generate a core that is compared against a threshold, and force-placing an insurance certificate if a score satisfies a 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition - see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Here, the recited limitations do not meet the criteria above. Rather, they meet or are interpreted as limitations that are not indicative of integration into a practical application, such as:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not disclose a technical solution to a technical problem, as the claims are comparing compliance rules to insurance information to determine if compliance has been followed in insurance practice to mitigate risk, which is a business problem.   The claims do not further 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-2, 4-15, 17-18, 21-22 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15, 17-18, 21-22 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 22 is directed to a system comprising a series of components; and Claim 22 is directed to a computer storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-2, 4-15, 17-18, 21-22, the independent claims (Claims 1, 21, and 22) are directed, in part, to  receiving insurance information associated with a property; retrieving one or more compliance rules related to the insurance information; determining that the insurance information has a non-compliant status for at least one of the one or more compliance rules; processing the insurance information, based on one or more exception rules that define an acceptable discrepancy between two or more terms of the insurance information, to generate 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “computer program,” “waiver model,” and “non-transitory computer storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a 
Dependent claims 2, 4-15, 17-18 are directed to explaining more about the rules, exceptions, statuses, insurance information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lucia (US 2016/0027121A1) hereinafter Lucia, in view of Garcia et al. (US 10,019588 B2) hereinafter Garcia, in view of Psota et al. (US 2017/0091320 A1) hereinafter Psota, in view of Wong et al. (US 2016/0267082 A1) hereinafter Wong.
Claims 1, 21, 22
Lucia discloses the following limitations:
 (Currently Amended) A computer-implemented method executed by one or more processors, the method comprising: receiving, by one or more servers that are associated with a mortgage-issuing institution, and through a feed that is associated with a borrower, insurance information associated with a property; (see at least [0025]-[0027] [0045] [0254] [-[0257] [0261]-[0262] [0043].  Lucia discloses a tracking and managing compliance for a plurality of insurance policies on properties.  Lucia discloses collecting insurance information and compliance information regarding a property.  The user may be a lender for a particular loan, a borrower, etc.).
retrieving, by the one or more servers that are associated with the mortgage-issuing institution and from one or more servers that are associated with a government agency one or more compliance rules related to the insurance information; automatically determining, by the one or more servers that are associated with the mortgage-issuing institution that the insurance information has a for at least one of the one or more compliance rules; (see at least [0025]-[0032] [0045] [0255]-[0257] [0262] [0313] [0043].  Lucia discloses the system analyzes the insurance information and the compliance information to determine whether a party is in violation of a compliance requirement.).
 in response to determining that the insurance information has the non-compliant status for at least one of the one or more compliance rules, processing, by the one or more servers that are associated with the mortgage-issuing institution, the insurance information, based on one or more exception rules that define an acceptable discrepancy between two or more terms of the insurance information, to generate an exception waiver comprising a plurality of waiver parameters that includes a parameter that identifies the at least one of the one or more compliance rules for which the non-compliant status was automatically determined; (see at least [0025] [0066] [0067] [0313] [0027]-[0032] [00255] [0347]. Lucia discloses in response to determining that a property in in non-compliance, also take note of exceptions for the property.  Lucia further discloses that the data can be analyzed in any manner.).
 generating, by the one or more servers that are associated with the mortgage-issuing institution and using at least some of the insurance information and the plurality of waiver parameters, a feature matrix that includes data for the insurance information and the plurality of waiver parameters; (see at least [0025]-[0027] [0045] [0254]-[0257] [0261]-[0262] [0347].  
only after determining that the first waiver confidence score fails to satisfy the first predetermined threshold, providing, by the one or more servers that are associated with the mortgage-issuing institution and to a different, second waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the second waiver model to determine a second waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; see at least [0025]-[0027] [0045] [0254]-[0257] [0261]-[0262] [0347].  Lucia discloses using the collected insurance information and exceptions in any manner in order to analyze the data.).
receiving, by the one or more servers that are associated with the mortgage-issuing institution and from the second waiver model, the second waiver confidence score for the insurance information that is based on the one or more exception rules and that is associated with the property; and see at least [0025]-[0027] [0045] [0254]-[0257] [0261]-[0262] [0347].  Lucia discloses using the collected insurance information and exceptions in any manner in order to analyze the data.).

Lucia discloses the limitations shown above.  Lucia fails to specifically disclose a scoring model.  
However, Garcia discloses the following limitations:
in response to determining that the insurance information has the non-compliant status for at least one of the one or more compliance rules, processing, by the one or more servers that are associated with the mortgage-issuing institution, the insurance information, based on one or more exception rules that define an acceptable discrepancy between two or more terms of the insurance information, to generate an exception waiver comprising a plurality of waiver parameters that includes a parameter that identifies the at least one of the one or more compliance rules for which the non-compliant status was automatically determined; (see at least column 4 line 61-column 5 line 41; column 7 lines 15-44. Garcia discloses making exceptions to policies based on rules.).
 providing, by the one or more servers that are associated with the mortgage-issuing institution and to a first waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the first waiver model to determine a first waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-42; column 38 lines 27-42; column 43 lines 16-38.  Garcia discloses applying the plurality of rules to the model to determine a score.).
receiving, by the one or more servers that are associated with the mortgage-issuing institution and from the first waiver model, the first waiver confidence score for the insurance information that is based on the one or more exception rules and that is associated with the property; (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-42; column 43 lines 16-38; column 30 lines 49-67; column 38 lines 27-51; column 3 lines 19-58; column 8 line 44-column 9 line 21.  Garcia discloses issuing a notification based on the score.). 
providing, by the one or more servers that are associated with the mortgage-issuing institution and to a first waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the first waiver model to determine a first waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-42; column 38 lines 27-42; column 43 lines 16-38.  Garcia discloses applying the plurality of rules to the model to determine a score.).
providing, by the one or more servers that are associated with the mortgage-issuing institution and to a different, second waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the second waiver model to determine a second waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; receiving, by the one or more servers that are associated with the mortgage-issuing institution and from the second waiver model, the second waiver confidence score for the insurance information that is based on the one or more exception rules and that is associated with the property; and (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-51; column 43 lines 16-38; column 12 lines 49-63; column 20 line 51-column 21 line 6.  Garcia discloses the information may be applied to a model a second time in order to generate a second score.).  
based on whether the second waiver confidence score satisfies a threshold confidence score, selectively force-placing, by the one or more servers that are associated with the mortgage-issuing institution, an insurance certificate for the property.  (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-42; column 43 lines 16-38; column 30 lines 49-67; column 38 lines 27-51; column 3 lines 19-58; column 8 line 44-column 9 line 21.  Garcia discloses issuing a notification based on the second score.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the regulatory compliance system of Lucia to incorporate the teachings of Garcia and apply rules and data to models in order to generate a score and a second 

Lucia/Garcia disclose the limitations shown above.  Lucia/Garcia fail to specifically disclose generating a matrix to apply to the models.
Yet, Psota discloses the following limitations:
generating, by the one or more servers that are associated with the mortgage-issuing institution and using at least some of the insurance information and the plurality of waiver parameters, a feature matrix that includes data for the insurance information and the plurality of waiver parameters; (see at least [0012] [0017] [0092] [0123] [0125] [0126].  Psota discloses generating a matrix of the terms in order to apply to a model to analyze.).
providing, by the one or more servers that are associated with the mortgage-issuing institution and to a first waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the first waiver model to determine a first waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; (see at least[0012] [0017] [0092] [0123]-[0126] [0130] [0136].   Psota discloses the matrix is used as input to the model that will determine a confidence score.).
providing, by the one or more servers that are associated with the mortgage-issuing institution and to a different, second waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the second waiver model to determine a second waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property;  (see at least[0012] [0017] [0092] 
receiving, by the one or more servers that are associated with the mortgage-issuing institution and from the second waiver model, the second waiver confidence score for the insurance information that is based on the one or more exception rules and that is associated with the property; and (see at least [0124] [0126] [0130] [0136] [0167]. Psota discloses confidence scores are generated and compared in order to determine a threshold confidence score for each model.  Thereafter, confidence scores will be compared against the threshold confidence score in order to determine if that score has satisfied a threshold.). 
based on whether the second waiver confidence score satisfies a threshold confidence score, selectively force-placing, by the one or more servers that are associated with the mortgage-issuing institution, an insurance certificate for the property. (see at least [0124] [0126] [0130] [0136] [0167]. Psota discloses confidence scores are generated and compared in order to determine a threshold confidence score for each model.  Thereafter, confidence scores will be compared against the threshold confidence score in order to determine if that score has satisfied a threshold.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance monitoring system and waiver generator via model of Lucia/Garcia to incorporate the teachings of Psota and specifically disclose the steps such as applying a matrix to the model because doing so would facilitate analysis and categorization of records.  Since categorization is complex, storing the data as matrixes that are transformed into matrix formats allows the system to analyze the records and produce confidence scores efficiently (see at least Psota [0002] [0003] [0012] [0092]). 


Though, Wong discloses the following limitations:
retrieving, by the one or more servers that are associated with the mortgage-issuing institution and from one or more servers that are associated with a government agency one or more compliance rules related to the insurance information; automatically determining, by the one or more servers that are associated with the mortgage-issuing institution that the insurance information has a for at least one of the one or more compliance rules (see at least [0008] [0028] [0029] [0074].  Wong discloses a system configured to receive data from a plurality of data sources, a rules engine for applying one or more rules to the received data, determining if a score of the rules applied to the data reaches a predefined threshold, and running a system a second time if the score did not reach a predefined threshold.  Data and rules that are gathered include insurance information and government-issued information form government agency external networks.). 
determining that the first waiver confidence score fails to satisfy a first predetermined threshold; (see at least [0008] [0028] [0029] [0057] [0074] [0075] [0117] [0122] [0126—[0130] [0132].  Wong discloses gathering data, rules, and conditions and determining if the data, rules, and conditions meet a predefined threshold.  Wong discloses applying rules to the data in order to determine issues with the data (i.e., if the data does not meet a predefined threshold).). 
only after determining that the first waiver confidence score fails to satisfy the first predetermined threshold, providing, by the one or more servers that are associated with the mortgage-issuing institution and to a different, second waiver model, the feature matrix that includes data for the insurance information and the plurality of waiver parameters to cause the second waiver model to determine a second waiver confidence score for the insurance information that is based on the one or more exception rules and associated with the property; (see at least [0008] [0028] [0029] [0108] [0095] [0117] [0126]-[0130] [0152] [0212] [0329] [0201] [0009] [0057] [0129] [01036] [0138].  Wong discloses that if the rules that were applied to the data did not meet a predefined threshold, rerunning the data and rules (i.e., determining a second waiver confidence score.).). 
receiving, by the one or more servers that are associated with the mortgage-issuing institution and from the second waiver model, the second waiver confidence score for the insurance information that is based on the one or more exception rules and that is associated with the property; and (see at least [0008] [0028] [0029] [0126]-[0130][ 0132] [0152] [0212] [0329] [0009] [0057] [0129] [0136] [0138].  Wong discloses that if the rules that were applied to the data did not meet a predefined threshold, rerunning the data and rules (i.e., determining a second waiver confidence score.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance monitoring system and waiver generator via model of Lucia/Garcia/Psota to incorporate the teachings of Wong and specifically disclose when received data, rules, and compliances do not meet a predefined threshold and that a process is rerun (i.e., a second confidence score) because doing so would allow the system to run a second time to check to make sure that the data was analyzed correctly, as sometimes when large amounts of data are processed at once there may be problems.  Being able to analyze a second time not only ensures quality, but also allows a user to modify a set threshold if need be.  (see at least Wong [0006]-[0010] [0152]). 

Claim 2
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Garcia specifically discloses an exception policy.
 (Previously Presented) The method of claim 1, wherein the one or more exception rules comprise at least one of an exception coverage percentage, an exception type, an exception level, an exception term, and an exception priority.   (see at least column 7 lines 15-44.  Garcia discloses making exceptions to allow for variations to loan-related policies (i.e., an exception type or exception level or exception term or exception coverage percentage).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance system of Lucia/Garcia/Psota/Wong to incorporate the teachings of Garcia and generate exception rules because doing so would ensure proper data analytics during the critical stages in the lifetime of the mortgage and policy (see at least Garcia column 2 lines 13-32; column 3 lines 19-58; column 4 line 61-column 5 line 41).  

Claim 3		 (Canceled)

Claim 4
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Garcia specifically discloses generating a notification based on the secondary waiver score.
 (Currently Amended) The method of claim 1 wherein force-placing the insurance certificate comprises (see at least column 4 line 61-column 5 line 41; column 17 line 44-column 18 line 11; column 38 lines 27-51; column 43 lines 16-38; column 12 lines 49-63; column 20 line 51-column 21 line 6; column 3 lines 19-58; column 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance system of Lucia/Garcia/Psota/Wong  to incorporate the teachings of Garcia and generate an insurance certificate based on the secondary waiver confidence score because doing so would allow the user to know when a mortgage or policy needs to be adjusted (see at least Garcia column 2 lines 13-32; column 3 lines 19-58; column 4 line 61-column 5 line 41).  

Claim 5
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Previously Presented) The method of claim 1, wherein the insurance information comprises at least one of a property location, an insurance policy period, an insurance limit, an insurance deductible, and a lapse in insurance coverage.  (see at least [0025] [0045].  Lucia discloses insurance information is collected which includes insurance policy effective date and expiration date, information about coverage, the property information.). 

Claim 9
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Currently Amended) The method of claim 1, wherein determining, that the insurance information has satisfy the one or more compliance rules.  (see at least [0025] [0045] [0027]-[0031] [0052] [0255] [0259] .  Lucia discloses insurance information is collected and compliance information is collected and then the compliance and managing system automatically analyzes whether the insurance information satisfies the compliance rules.). 

Claim 10
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Previously Presented) The method of claim 9, wherein automatically identifying one or more parameters of the insurance information comprises: automatically determining, based on the insurance information for the property, one or more parameters related to a risk zone, an insurance policy period, an insurance limit, an insurance deductible, or a lapse in insurance coverage.  (see at least [0025] [0241]-[0251] [0045].  Lucia discloses insurance data is collected such as information about insurance coverage, information about insurance type, whether or not  an item is active.). 

Claim 11
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Currently Amended) he method of claim 1, wherein determining, that the insurance information has (see at least [0025] [0255] [0045] [0027]-[0032] [0313].  Lucia discloses the compliance analysis system tracks the properties to determine whether each property is in compliance with insurance certificates, rules, regulations, etc.).

Claim 12
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Previously Presented) The method of claim 1, further comprising displaying, on a display of a mobile electronic device, a graphical user interface displaying information regarding a progress of determining a compliance status of the insurance information with the one or more rules.  (see at least [0025] ]0313] [0056] [0052] [0029].  Lucia discloses displaying the progress of the compliance analysis on a user interface.  This allows the user to view what needs to be updated.).

Claim 13
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Currently Amended) The method of claim 1, comprising non-compliant status of the insurance information, wherein the postal transmission is addressed to contact information associated with the property.  (see at least Figure 52 [0025] [0066] [0067] [0321].  Lucia discloses generating a letter popup that explains the compliance report.  The user’s address and contact information will populate on the letter popup.).

Claim 14
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses:
 (Currently Amended) The method of claim 1, comprising data indicating (see at least [0025] [0027]-[0030] [0052] [0056] [0066] [0067] [0312] [0313].  Lucia discloses analyzing the insurance information and compliance rule sin order to determine if a property is in compliance.  A result will be displayed on a user interface for a user to view.).

Claim 15
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia further discloses: 
 (Currently Amended) The method of claim 1, comprising (see at least [0025] [0045] [0066] [0067] [0255] [0269] [0033][0304] [0305] [0312] [0313].  Lucia discloses the system may determine that a party is in violation of one or more compliance requirements.  The system will send an alert and explanation so that the party knows how to correct the requirement.).

Claim 16		 (Cancelled)  
Claim 19		 (Canceled)
Claim 20		 (Canceled)  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lucia (US 2016/0027121A1) hereinafter Lucia, in view of Garcia et al. (US 10,019588 B2) hereinafter Garcia, in view of Psota et al. (US 2017/0091320 A1) hereinafter Psota, in view of Wong et al. (US 2016/0267082 A1) hereinafter Wong, in view of Collazo et al. (US 2016/0063635 A1) hereinafter Collazo.
Claim 6
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia/Garcia/Psota/Wong fail to specifically disclose a government law or government regulation.
However, Collazo discloses the following limitations:
 (Previously Presented) The method of claim 1, wherein the one or more compliance rules comprise a government law or a government regulation related to the insurance information.  (see at least Claim 10, Claim 13.  Collazo discloses an analysis of whether the structure meets criteria required by FEMA and National Flood Insurance Program.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance system of Lucia/Garcia/Psota/Wong to incorporate the teachings of Collazo and provide recommendations to correct deficiencies because doing so would allow the system to ensure that the correct coverage is applied to the property (see at least Collazo [0005] [0006]). 

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lucia (US 2016/0027121A1) hereinafter Lucia, in view of Garcia et al. (US 10,019588 B2) hereinafter Garcia, in view of Psota et al. (US 2017/0091320 A1) hereinafter Psota, in view of Wong et al. (US 2016/0267082 A1) hereinafter Wong, in view of Craven (US 2005/0075911 A1) hereinafter Craven.
Claim 7

However, Craven discloses the following limitations:
 (Previously Presented) The method of claim 6, wherein determining, based on the one or more compliance rules, whether the insurance information has the compliant status or the non- compliant status comprises: determining, based on the government law or the government regulation, hazard data that indicates one or more risk zones; (see at least [0011] [0008] [0024] [0001].  Craven discloses that Federal Emergency Management Agency (FEMA) produces official maps (Flood Insurance Rate Maps (FIRM)) that identify risk zones that are used for the purpose of deterring the need for flood insurance.). 
comparing a geographic location of the property with the one or more risk zones; (see at least [0001] [0011] [0035] [0038].   Craven discloses a list of impacted properties is stored on a database that is accessible to users to allow a user to compare his property address against a master list of properties that have been impacted by a map revision.  This information can be viewed on a computer.). 
determining a designated insurance premium or a designated insurance rate for the property based on comparing a geographic location of the property with the risk zones; and (see at least [0001] [0026] [0038]  Claim 13.  Craven discloses that insurance companies use FIRM’s data in order to set rates.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance system of Lucia/Garcia/Psota/Wong to incorporate the teachings of Craven and analyze risk zones because doing so would monitor the conditions for the users, insurance companies, and mortgage lenders to ensure that the properties 

Lucia/Garcia/Psota/Wong/Craven disclose the limitations shown above.  Lucia specifically discloses determining whether insurance information complies with the insurance rates for the property:
determining whether the insurance information complies with the designated insurance premium or the designated insurance rate for the property.  (see at least [0025]-[0027] [0045] [0254] [-[0257] [0261]-[0262] [0313].  Lucia discloses a tracking and managing compliance for a plurality of insurance policies on properties.  Lucia discloses collecting insurance information and compliance information regarding a property.).

Claim 8
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia/Garcia/Psota/Wong fail to specifically disclose information pertaining to receiving risk-related financial assistance.
However, Craven discloses the following limitations:
 (Currently Amended) The method of claim 1, wherein determining, that the insurance information has that the property does not comply with a requirement to purchase insurance as a result of receiving risk-related financial assistance from a federal government.  (see at least [0011] [0006].  Craven discloses properties are listed after a map revision data.  After map revision data, a property that was previously located within a Special Flood Hazard Area (SFHA) may now not be located within a SFHA, or property that was previously not in a SFHA may now be located in a SFHA.). 
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lucia (US 2016/0027121A1) hereinafter Lucia, in view of Garcia et al. (US 10,019588 B2) hereinafter Garcia, in view of Psota et al. (US 2017/0091320 A1) hereinafter Psota, in view of Wong et al. (US 2016/0267082 A1) hereinafter Wong,  in view of MacKethan et al. (US 2004/0128170 A1) hereinafter MacKethan.
Claim 17
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia/Garcia/Psota/Wong fail to specifically disclose generating a force-placed insurance certificate.
However, MacKethan discloses the following limitations:
 (Currently Amended) The method of claim 16, comprising (see at least [0007] [0013]-[0015].  MacKethan discloses the mortgage company analyzes the property to determine necessary coverage.).
and generating the insurance certificate for the property based on the insurance premium.  (see at least [0007] [0013]-[0015].  MacKethan discloses a mortgage bank’s affiliated agency may automatically place floor insurance and other hazard insurance with a borrower concurrently with the funding of a mortgage loan.).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lucia (US 2016/0027121A1) hereinafter Lucia, in view of Garcia et al. (US 10,019588 B2) hereinafter Garcia, in view of Psota et al. (US 2017/0091320 A1) hereinafter Psota, in view of Wong et al. (US 2016/0267082 A1) hereinafter Wong, in view of Drake et al. (US 2014/0244318) hereinafter Drake.
Claim 18
Lucia/Garcia/Psota/Wong disclose the limitations shown above.  Lucia/Garcia/Psota/Wong fail to specifically disclose a predicative analysis that identifies one or more high-risk properties.
However, Drake discloses the following limitations:
 (Currently Amended) The method of claim 17, comprising to identify one or more high-risk properties from among the plurality of properties.  (see at least Figure 29 [0005] [0011] [0068] [0121] [0122] [0164] [0175] [0176] [0178] [0181].  Drake discloses a wildfire risk assessment that gathers information regarding wildfires around a surrounding property and sends the information to a user.  The information sent is information about wildfires in the surrounding areas and can suggest a priority of property visits (i.e., ones that need immediate attention).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance system of Lucia/Garcia/Psota/Wong  to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.L./Examiner, Art Unit 3691        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691